EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher R. Cowles on 1/19/2022.

The specification dated 12/20/2021 has been amended as follows: 
ON PAGE 58:

	In line 17 of paragraph [00149], replace the phrase 

		“http://www.genome-engineering.org/taleffectors/” 

with the phrase 

		“www.genome-engineering.org/taleffectors/”.

	
	In line 29 of paragraph [00149], replace the phrase 

		“http://nar.oxfordjournals.org/content/34/7/e53.short” 

with the phrase 

		“nar.oxfordjournals.org/content/34/7/e53.short”.

ON PAGE 59:

	In line 1 of page 59, replace the phrase

		“http://www.nature.com/mt/journal/v16/n9/abs/mt2008144a.html”

with the phrase 

		“www.nature.com/mt/journal/v16/n9/abs/mt2008144a.html”.
	

ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the after-final papers filed 12/20/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 10/25/2021 listed below have been reconsidered as indicated:
a)	The objection to the drawings is withdrawn in view of the drawings filed 12/20/2021.

b)	The amendments to the specification to comply with nucleotide sequence disclosures are acknowledged.

c)	The rejections of claims 13-14, 16-17 and 19-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in view of the amendments to the claims.  

d)	The rejections of claims 1-14, 16-17, 19-20, 24, 104 and 106-116 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in view of the amendments to the claims.

Claim Interpretation
Claim 1 is drawn to a “method of detecting and treating a glioma in a subject”.
Claim 1 further describes the “chromatin region” as being one that comprises “an oncogene” and “at least one distinct topologically-associated domain partitioned [i.e. flanked] by insulator sites”. The claim further states the at least one of the “insulator 
The claim recites a “thereby” clause that sets forth the result that flows from preforming the step of detecting in a brain biopsy sample obtained from the subject altered chromatin topology. Based on the detecting of altered chromatin topology relative to an appropriate control resulting in identifying the subject as having a glioma, the appropriate control is either a brain biopsy from a subject with glioma or from a subject without glioma. If the chromatin topology in the subject’s brain biopsy is similar to that of a brain biopsy from a subject with glioma, altered chromatin topology is detected and the patient is identified as having a glioma. Alternatively, if the chromatin topology in the subject’s brain biopsy is different from that of a brain biopsy from a subject without glioma, altered chromatin topology is detected and the patient is identified as having a glioma.
The claim further positively recites an active method step of “administering a glioma therapy to the subject”.

Claim 2 further limits the structure of the chromatin region to one comprising a regulatory element.

Claim 3 specifies the regulatory element is an enhancer.

Claim 4 further describes the subject as being one that is in cancer remission, has a genetic disorder which predisposes a subject to cancer, or has been exposed to a 

Claim 6 further describes how the detecting of the altered chromatin topology is carried out and specifies it comprises detecting 5-methyl cytosine at the CpG dinucleotide.

Claim 7 further describes how the detecting of the altered chromatin topology is carried out and specifies it comprises detecting 5-hydroxymethylcytosine at the CpG dinucleotide.

Claim 8 further requires a step of detecting a gain of function mutation in the gene encoding IDH or a loss of function mutation in a gene encoding a succinate dehydrogenase.

Claim 9 further limits the type of glioma cancer to an oligoastrocytoma or a glioblastoma.

Claim 10 further limits the genetic disorder of claim 4. Claim 10 is broadly interpreted as describing the subject as being one that: 1) is in cancer remission; 2) has Ollier Disease, Mafucci syndrome, Carney-Stratakis Syndrome or a variant of Cowden Syndrome which predisposes to breast and thyroid cancer; or 3) has been exposed to a 

Claim 11 further limits the oncogene to PDGFRA.

Claim 12 further limits how the altered chromatin topology is detected.

Claim 13 is drawn to a “method of identifying and treating glioma progression in a subject diagnosed with glioma or a genetic disorder which predisposes the subject to glioma”. The claim includes detecting in a brain biopsy sample obtained from the subject after diagnosis [of glioma or a genetic disorder which predisposes the subject to glioma], where the region at which altered chromatin topology is detected in a PDGFRA or FIP1L1 gene of “human chromosome 4: 53.7-55.4 Mb”. The PDGFRA or FIP1L1 genes of “human chromosome 4: 53.7-55.4 Mb” are interpreted as regions identified by applicant within the genome in view of Fig. 3A of the instant specification. The position in also interpreted as referring to the hg19 build in view of the instant specification (para. 43 and 44).
The claim recites a “thereby” clause that sets forth the result that flows from the detection of “an increase in the detection of altered chromatin topology”, which “identifying cancer progression in the subject”.
The claim further positively recites an active method step of “administering a glioma therapy to the subject”.

Claim 14 further limits the structure of the chromatin region to one comprising a regulatory element. The regulatory element is optionally an enhancer. Claim scope is not limited by claim language that makes optional but does not require steps to be performed. MPEP 2111.04.

Claim 17 further describes how the detecting of the altered chromatin topology is carried out and specifies it comprises detecting 5-methyl cytosine at the CpG dinucleotide and/or detecting 5-methyl cytosine at the CpG dinucleotide. The claim also further defines the structure that comprises “human chromosome 4: 53.7-55.4 Mb” and the PDGFRA and FIP1L1 genes. The region comprises “at least one distinct topologically-associated domain partitioned [i.e. flanked] by insulator sites”. The claim further states the at least one of the “insulator sites” comprises a “CpG dinucleotide within a CTCF binding motif”.

Claim 19 further requires a step of detecting a gain of function mutation in the gene encoding IDH or a loss of function mutation in a gene encoding a succinate dehydrogenase.

Claim 20 further limits: 1) the type of glioma to oligoastrocytoma or a glioblastoma; 2) the chromatin region to one that regulates PDGFRA; and/or 3) how the altered chromatin topology is detected.



Claim 106 attempts to further limit a control of claim 1.

Claims 107-110, 112 and 115 further limit claim 1 by limiting the pharmaceutical composition that is administered

Claim 111 further limits the type of subject of claim 1.

Claims 113 and 114 further limit the type of altered chromatin topology of claim 1.

Claim 116 further limits the aspects of the insulators of claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the combination of detecting altered chromatin topology within regions comprising the PDGFRA or FIP1L1 gene in a brain biopsy from a subject, thus identifying the subject as having glioma or glioma progression and administering a glioma therapy to the subject is not taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634